Banke, Presiding Judge.
Following a non-jury trial, the appellee recovered a judgment against the appellant in the amount of $995.52 for conversion. Thereafter, the court granted a motion by the appellee for an award of attorney fees and expenses of litigation pursuant to OCGA § 9-15-14. This direct appeal followed. Held:
1. Pursuant to OCGA § 5-6-35 (a) (6), an application for appeal must be filed in “all actions for damages in which the judgment is $2,500.00 or less.” See City of Brunswick v. Todd, 255 Ga. 448 (339 SE2d 589) (1986). Also, pursuant to OCGA § 5-6-35 (a) (10), an application for appeal must be filed in order to appeal an award of attorney fees and expenses of litigation entered pursuant to OCGA § 9-15-14. See Loveless v. Pickering, 187 Ga. App. 49 (369 SE2d 281) (1988). There having been no compliance with the application procedure in this case, it follows that the present appeal must be dismissed for lack of jurisdiction.
2. Inasmuch as the appeal has been dismissed, the appellee’s motion for imposition of a penalty against the appellant pursuant to OCGA § 5-6-6 for filing a frivolous appeal must be denied. See Bowles v. Lovett, 190 Ga. App. 650 (2) (379 SE2d 805) (1989).

Appeal dismissed.


Sognier and Pope, JJ., concur.